UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6950



GREGORY LEON HAMMER,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-374-7)


Submitted:   October 24, 2002             Decided:   November 6, 2002


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Leon Hammer, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory Leon Hammer seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and conclude on the reasoning of the

district court that Hammer has not made a substantial showing of

the denial of a constitutional right.   See Hammer v. Angelone, No.

CA-01-374-7 (W.D. Va. Apr. 26, 2002).      Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2